Supreme Court of Florida
                                     ____________

                                     No. SC18-385
                                     ____________


                       BENJAMIN DAVIS SMILEY, JR.,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                     May 14, 2020

PER CURIAM.

      Benjamin Davis Smiley, Jr. appeals a circuit court judgment sentencing him

to death.1 As we explain, we affirm the conviction and sentence.

                   FACTS AND PROCEDURAL HISTORY

                                I.      Guilt Phase

      Mark Wilkerson lived in Lakeland with his brother Mario, his mother, and

his 58-year-old stepfather, Clifford Drake. Late at night on April 15, 2013, as he

was putting away his bicycle, Wilkerson heard rattling coming from the chain link



      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
fence at the rear of his home. Wilkerson saw two men, both wearing dark

sweatshirts, standing on the other side of the fence. Wilkerson recognized neither

man. He called out to them, asking what they were doing. The shorter of the two

—we now know it was the defendant, Smiley—pointed a gun at Wilkerson and

commanded that he come toward them. Smiley and the other man jumped the

fence, and Smiley ordered Wilkerson to take off his clothes and get on the ground.

Smiley pointed his gun at Wilkerson and yelled at him, demanding to know where

Wilkerson’s stepfather kept a safe with money. Wilkerson denied knowing about

any safe or money, and he begged for his life. Smiley went through the pockets of

Wilkerson’s pants and took Wilkerson’s cellphone, a small amount of cash, and a

key to the home.

      Smiley told Wilkerson to put his pants back on. Keeping the gun trained on

Wilkerson, Smiley marched him to the front door of the home, all the while

threatening to kill Wilkerson if he made any noise. Wilkerson, Smiley, and the

other man entered the home, and Wilkerson led them to Drake’s bedroom, where

Drake lay asleep. At first, Smiley entered the dark bedroom alone, but he was

unable to find the safe. Smiley ordered Wilkerson to go into the room and turn on

the light. Smiley then struck the still-sleeping Drake on the head with the gun.

Startled, Drake scooted around on the bed while Smiley shouted at him, pointing

the gun in Drake’s face and demanding to know where Drake kept his money.


                                        -2-
Drake denied having any. Smiley then shot Drake in the hip and continued to ask

about the money. Seconds later, Smiley fatally shot Drake in the chest.

      Smiley returned his focus to Wilkerson, ordering him at gunpoint to help

find Drake’s money. Smiley watched while Wilkerson ransacked the bedroom, to

no avail. Eventually the taller man, who had been mostly silent throughout this

episode, warned Smiley that someone was coming. Smiley commanded Wilkerson

to get on the ground, and he complied. Smiley and his accomplice then ran from

the home, leaving behind a backpack.

      The police immediately began an investigation. Though the murder weapon

was never found, analysis of bullets recovered at the scene showed that the gun

from the Drake murder had also been used less than a month earlier in a nearby

shooting. Otherwise the case went cold for nearly two years. Then, in February

2015, the police learned that DNA recovered from the backpack and from a

sweatshirt found near the crime scene matched Smiley’s DNA. The police showed

Mark Wilkerson a photo lineup, and he identified Smiley as the shooter.

      The police also revisited phone records showing that, minutes after the

Drake murder, Mark Wilkerson’s stolen cell phone had been used in a three-way

phone call. That in turn led the police to two of the participants in that call, John

McDonald and Samantha Lee. McDonald, whose mother lived across the street

from the Drake home, is Smiley’s cousin. Lee is Smiley’s aunt.


                                         -3-
      McDonald testified at trial that, during a card game, Mario Wilkerson had

bragged that his stepfather (Drake) kept money in a safe. Within a few days,

McDonald, Lee, and Smiley hatched a plan to rob Drake. The night of the murder,

McDonald picked up Smiley and “Big Jit” from Lee’s house in Tampa and drove

them to the parking lot of an apartment complex behind the Drake residence in

Lakeland. McDonald had not met Big Jit before and was surprised by his

participation, but Lee vouched for him. The plan was for Smiley and Big Jit to

carry out the robbery and for McDonald to pick them up afterward. McDonald

waited for a while after watching Smiley and Big Jit walk toward the Drake home,

but he drove off after seeing Mark Wilkerson ride by on his bicycle. Eventually

McDonald got a call from Lee, who patched Smiley into a three-way call so that

McDonald and Smiley could find each other.

      When Smiley got in the car he angrily told McDonald that it had been a

“blank mission”—the only proceeds of the robbery were Wilkerson’s cell phone

and a small bag of marijuana. Smiley had been unable to find the safe. And

Smiley told McDonald that “the dude that was asleep looked like he was reaching

for something and he [Smiley] shot him.”

      Smiley testified in his own defense at trial. He acknowledged his familial

relationship with McDonald and Lee and his friendship with “Big Jit” (whose




                                       -4-
actual name is Casey Bisbee), but he denied having been part of any plan to rob

Drake. He further denied even being in Lakeland on the night of the murder.

      On October 6, 2016, the jury found Smiley guilty of the first-degree felony

murder of Clifford Drake, robbery with a firearm of Mark Wilkerson, aggravated

assault with a firearm of Mark Wilkerson, and burglary of a dwelling with an

assault or battery while armed with a firearm, all as charged in the indictment.

John McDonald, Samantha Lee, and Casey Bisbee were not charged with crimes

for their roles in the Drake murder.

                                II.    Penalty Phase

      The penalty phase began in April 2017 and was conducted before a different

jury. As to the State’s case, the most significant difference from the guilt phase is

that the prosecution was able to present evidence about Smiley’s prior conviction

for the March 2013 first-degree murder of Carmen Riley. John McDonald

described circumstances similar to those surrounding the Drake murder. Riley

lived in the same neighborhood as Drake and McDonald’s mother. McDonald

selected her as a target and planned the robbery with Smiley and Samantha Lee.

Smiley’s role was to carry out the robbery, McDonald was the driver. After the

robbery and murder, Smiley told McDonald that he shot Riley because she refused

to cooperate. Smiley shot Riley with the same revolver he would use weeks later

to kill Drake.


                                         -5-
      The defense case for mitigation focused largely on the effects of two

ruptured brain aneurysms that Smiley suffered in September 2012, less than a year

before he murdered Drake and Riley. Dr. Alan Waldman, a neuropsychiatrist,

testified that bleeding from the ruptured aneurysms had caused severe damage to

the parts of Smiley’s brain that affect behavior and impulse control. In particular,

according to Waldman, the brain damage resulted in Smiley having problems with

rage control. Dr. Hartig, a psychologist hired by the defense but whom the State

called as a rebuttal witness, similarly testified that Smiley’s ruptured aneurysms

constituted a severe brain trauma. (Hartig also testified that Smiley generally

performed well on the personality tests she administered, and that Smiley scored

114 on an IQ test.)

      The defense complemented the experts’ testimony with testimony from

Smiley’s mother, from Michael Clayton (a former pro football player who had

mentored Smiley for years), and from Samantha Lee, all of whom testified that

Smiley’s personality changed significantly after the ruptured aneurysms.

According to these witnesses, Smiley developed a bad temper and mood swings,

and he would rant on social media over relatively insignificant matters—all of

which was out of character for him. Lee acknowledged that Smiley had a temper

and got in fights before the aneurysms, but she testified that post-aneurysm Smiley

was “just wild.” Smiley’s mother acknowledged that she had not personally


                                        -6-
observed Smiley’s personality changes, but she trusted what she had heard about

Smiley’s behavior from her own mother and from Lee.

      The defense witnesses testified that, while Smiley’s childhood had not been

without its difficulties, his post-aneurysm behavior was very inconsistent with his

past. Smiley did not have a relationship with his biological father until age 18, but

he was close with his stepfather, who was married to Smiley’s mother from

Smiley’s infancy and treated him as his own child. Smiley attended a private

Christian school and did well academically and in extracurricular activities.

Smiley’s mother and stepfather were devoutly religious and strict, and the

stepfather disciplined Smiley with corporal punishment—Smiley told Dr. Hartig

that it did not rise to the level of abuse, but Smiley thought it was overly harsh

compared to how his siblings were treated. Smiley learned construction from his

stepfather, which enabled Smiley to work home renovation jobs for his mentor. At

age 16, Smiley moved out of his parents’ house because he no longer wanted to

live under their strict rules. From then on he lived intermittently with Samantha

Lee, with his girlfriend, with friends and other relatives, or in houses that he was

working on. Smiley drank and smoked marijuana, but he did not have a history of

significant violence before the aneurysms.

      The defense’s penalty phase closing argument had two principal themes.

First, that Smiley’s brain damage and its effects on his temper and impulse control


                                         -7-
had led to behavior that was inconsistent with his essential character. And second,

that the jury should take into account that John McDonald and Samantha Lee had

escaped responsibility for their role in the Drake and Riley murders, even though

(according to the defense) they had taken advantage of Smiley and led him to

commit those crimes. Defense counsel summed up his argument saying: “There’s

simply this: Are these mitigating factors that he has brain damage from something

outside of his control enough to offset his actions?”

      The jury unanimously found the following aggravating factors proven

beyond a reasonable doubt: (1) Smiley was previously convicted of another capital

felony, the murder of Carmen Riley; (2) Smiley was previously convicted of a

felony involving the use or threat of violence to the person, robbery with a firearm

regarding Carmen Riley; (3) Smiley was previously convicted of a felony

involving the use or threat of violence to the person, robbery with a firearm

regarding Mark Wilkerson; (4) Smiley was previously convicted of a felony

involving the use or threat of violence to the person, aggravated assault regarding

Mark Wilkerson; (5) Smiley was previously convicted of a felony involving the

use or threat of violence to the person, burglary with an assault or battery while

armed regarding Clifford Drake and Mark Wilkerson; (6) Smiley committed the

Drake murder while engaged in the commission of robbery regarding Mark

Wilkerson; (7) Smiley committed the Drake murder while engaged in the


                                         -8-
commission of burglary with an assault or battery while armed with a firearm

regarding Clifford Drake and Mark Wilkerson; and (8) Smiley committed the

murder for pecuniary gain regarding Clifford Drake.

      The jury’s votes on Smiley’s proposed mitigating circumstances were as

follows: no significant history of prior criminal activity, 5 yes to 7 no; the capital

felony was committed while the defendant was under the influence of extreme

mental or emotional disturbance, 0 to 12; the capacity of the defendant to

appreciate the criminality of his conduct or to conform his conduct to the

requirements of the law was substantially impaired, 0 to 12; the age of the

defendant at the time of the crime, 0 to 12; mitigation related to the defendant’s

character, 7 to 5; mitigation related to the defendant’s background, 0 to 12;

mitigation related to the life of the defendant, 0 to 12; and mitigation related to the

circumstances of the offense, 1 to 11.

      After performing the statutorily required assessment and weighing of

aggravating factors and mitigating circumstances, the jury unanimously

recommended that the trial court sentence Smiley to death.




                                         -9-
                              III.   Spencer Hearing

      The court held a Spencer 2 hearing on November 13, 2017. The State did not

put on any evidence at the hearing. Smiley called one witness, Dr. Hartig.

      Dr. Hartig’s testimony was similar to her testimony at the penalty phase. Dr.

Hartig explained information from Smiley’s background that assertedly related to

mitigation. She discussed (1) Smiley’s lack of relationship with his biological

father; (2) Smiley’s lack of relationship with his stepfather; (3) Smiley being the

subject of corporal punishment; (4) Smiley running away from home and

essentially being homeless; (5) Smiley’s persistence in pursuing his education

despite his circumstances; (6) Smiley’s various paying jobs and good work ethic;

(7) Smiley’s aneurysms; (8) Smiley’s lack of juvenile criminal history; and (9)

Smiley’s remorse for the victims. Dr. Hartig also testified that Smiley seemed to

lack problem-solving abilities, which she linked to his traumatic brain event.

                                 IV.    Sentencing

      The court held a sentencing hearing on February 23, 2018. As to the count

of first-degree murder, the lower court sentenced Smiley to death. The trial court

found that the State proved eight aggravating factors beyond a reasonable doubt 3



      2. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

      3. The trial court assigned the following weights to the aggravating factors:
(1) Smiley was previously convicted of another capital felony (the murder of
Carmen Riley) and (2) Smiley was previously convicted of a felony involving the

                                        - 10 -
and the defense established five mitigating circumstances by the greater weight of

the evidence. 4 The court gave the jury’s recommendation “great weight” and

concluded that “the mitigation pales in comparison to the proven aggravating

factors.” The trial court sentenced Smiley to death, his sentences for the other

convictions to run concurrently with this sentence. This direct appeal followed.




use or threat of violence to the person (robbery with a firearm involving Carmen
Riley) (merged, great weight); (3) Smiley was previously convicted of a felony
involving the use or threat of violence to the person (robbery with a firearm
involving Mark Wilkerson) and (6) Smiley committed the first-degree murder
while engaged in a robbery (of Mark Wilkerson) (merged, great weight); (4)
Smiley was previously convicted of a felony involving the use or threat of violence
to the person (aggravated assault of Mark Wilkerson) (no weight); (5) Smiley was
previously convicted of a felony involving the use or threat of violence to the
person (burglary with an assault or battery while armed involving Clifford Drake
and Mark Wilkerson) and (7) Smiley committed the first-degree murder while
engaged in a burglary of a dwelling with an assault or battery while armed with a
firearm (involving Clifford Drake and Mark Wilkerson) (merged, moderate
weight); (8) the first-degree murder was committed for pecuniary gain (substantial
weight).

       4. The trial court assigned the following weights to the mitigating
circumstances: (1) Smiley has no significant history of prior criminal activity
(moderate weight); (2) Smiley committed the first-degree murder while under the
influence of extreme mental or emotional disturbance (little weight); (3) the
capacity of Smiley to appreciate the criminality of his conduct or to conform his
conduct to the requirements of the law was substantially impaired (little weight);
(4) Smiley’s age at the time of the crime (little weight); (5) the existence of any
other factor(s) in Smiley’s character, background, life, or the circumstances of the
offense that would mitigate against the imposition of the death penalty (moderate
weight).


                                        - 11 -
                                     ANALYSIS

      Smiley raises the following claims on appeal: (1) the trial court erred in

finding that the State did not commit a discovery violation and in failing to make

adequate findings under Richardson v. State, 246 So. 2d 771 (Fla. 1971), regarding

a photograph of Smiley and Casey Bisbee; (2) the trial court erred in admitting two

photographs over an objection for lack of proper predicate and prejudicial impact;

(3) the trial court abused its discretion in denying a defense motion for mistrial

after the testimony of John McDonald about Smiley’s other crimes; (4) the trial

court abused its discretion in denying a defense motion for mistrial after John

McDonald’s testimony about Smiley’s interest in the outcome of his case; (5) the

trial court erred in denying a motion for mistrial following the State’s comment in

penalty phase voir dire regarding the frequency with which the state attorney’s

office seeks the death penalty; (6) the trial court erred in allowing the State to

argue during the penalty phase that Smiley possessed and discharged a firearm; (7)

the penalty phase closing arguments violated Smiley’s constitutional rights,

entitling him to a new trial; (8) the penalty phase jury instructions and verdict form

were improper and reversible error; and (9) the trial court’s sentencing order was

legally deficient and incorrect as a matter of law. We will also consider whether

there is sufficient evidence to sustain the conviction and whether Smiley’s death

sentence is proportionate.



                                         - 12 -
                            I.     Discovery Violation

      During the trial, the State introduced into evidence two photographs

depicting Smiley with Casey Bisbee. The State disclosed one of the photos

(photographic exhibit 162) in pretrial discovery well in advance of trial. Detective

Wallace had viewed the photo on Smiley’s publicly accessible Facebook page,

downloaded the photo, and given it to the prosecutor. The second photo

(photographic exhibit 161) is one that Detective Wallace had also seen on Smiley’s

Facebook page more than a year before trial, but he did not download it. Several

days into the trial, after her testimony on the Friday of a holiday weekend,

Samantha Lee gave the State’s investigator a copy of that same photo. Two days

later, on Sunday, the prosecution e-mailed the photo to the defense. When the trial

commenced again on Tuesday, the defense objected to the introduction of the

photo, arguing that the State had committed a discovery violation by not disclosing

the photo earlier. The defense argued that its trial preparation had been prejudiced

because, compared to the photo that the State had disclosed in discovery, the

second photo more starkly depicted the differences between Smiley and Bisbee in

height, weight, and skin complexion. The trial court heard argument from both

sides and concluded that there had been no discovery violation.

      When, as here, a criminal defendant properly elects to participate in the

discovery process, that process is governed by Florida Rule of Criminal Procedure


                                        - 13 -
3.220. We apply the abuse of discretion standard to review a trial court’s ruling on

an alleged discovery violation. Andres v. State, 254 So. 3d 283, 293 (Fla. 2018).

      We find no abuse of discretion in the trial court’s conclusion that the State

did not commit a discovery violation. Rule 3.220(b)(1)(K) requires the State to

timely disclose to the defense “any tangible papers or objects that the prosecuting

attorney intends to use in the hearing or trial and that were not obtained from or

that did not belong to the defendant.” After the State’s initial disclosure, rule

3.220(j) imposes a continuing discovery obligation when “a party discovers

additional witnesses or material that the party would have been under a duty to

disclose or produce at the time of the previous compliance.” Here, the record

shows that the State had no intention of using the disputed photo at trial until

Samantha Lee provided it to the State’s investigator after Lee finished testifying.

In its presentation to the trial court, defense counsel acknowledged that the timing

of the State’s disclosure of the disputed photo reflected neither intentional

misconduct nor bad faith. Under these circumstances, we see no violation of rule

3.220 subdivisions (b)(1)(K) or (j).

      In his reply brief, Smiley for the first time invokes rule 3.220(b)(1)(F) in

support of his argument that the State committed a discovery violation. That rule

requires disclosure of “any tangible papers or objects that were obtained from or

belonged to the defendant.” Smiley did not make an argument based on rule


                                        - 14 -
3.220(b)(1)(F) either before the trial court or in his initial brief in this appeal.

Smiley did attempt to persuade the trial court that Detective Wallace’s initial

viewing of the photo on Smiley’s Facebook page meant that the State had

possession or control of the photo from that moment on. But Smiley made no

argument that a photo posted on a publicly accessible Facebook page (and viewed

by an agent of the State) should be deemed an object that was “obtained from or

belonged to the defendant” for purposes of the rule. Smiley has not preserved this

argument for our review.

       In any event, even if the State had committed a discovery violation by

untimely disclosing the disputed photo, we would conclude beyond a reasonable

doubt that Smiley suffered no procedural prejudice from any such violation. See

Smith v. State, 7 So. 3d 473, 507 (Fla. 2009) (in the context of discovery rule

violations, harmless error inquiry asks whether the violation materially hindered

defendant’s trial preparation or strategy). To the extent that any physical

differences between Smiley and Bisbee were a material issue at trial, that was

entirely foreseeable by both the prosecution and the defense. The defense knew

through the State’s discovery disclosures that the State had in its possession

another photo of Smiley and Bisbee together and that the State had viewed

Smiley’s Facebook page. Even if there are differences between the two photos,

Smiley surely anticipated that the State would have many ways to elicit testimony


                                          - 15 -
and to present evidence about Smiley’s and Bisbee’s appearances, and Smiley

knew to prepare accordingly. Under these circumstances, we see no procedural

prejudice to the defense from the trial court’s decision to allow the State’s

introduction of photographic exhibit 161.

                   II.    Admission of Photographic Evidence

                               A.     Authentication

      Smiley contends that the trial court improperly admitted photographic

exhibit 161 (the disputed photo just discussed) because the State failed to properly

authenticate the photo. The State introduced the photo through the testimony of

Detective Wallace. Wallace testified that, from his interview of Samantha Lee, he

had developed a lead as to the person who was with Smiley during the Drake

murder. Lee had provided Wallace the person’s first name and nickname (Casey,

“Big Jit”) and a physical description. After the interview, Wallace looked at

Smiley’s publicly accessible Facebook page and saw photos of Smiley with a

person matching the name and appearance Lee had described. Wallace later

learned Bisbee’s full name and met both Smiley and Bisbee in person. To

establish the foundation for admission of photographic exhibits 161 and 162,

Wallace testified that he was personally familiar with Smiley and Bisbee, that he

had seen the photos on Smiley’s Facebook page, and that the photos depicted

Smiley and Bisbee together. Smiley now claims that this was insufficient, because


                                        - 16 -
Wallace did not himself download photographic exhibit 161 from Smiley’s

Facebook page and did not know when or by whom the photo was taken.

      The proponent of photographic evidence bears the burden of establishing

that the evidence is a fair and accurate representation of the events depicted.

Mullens v. State, 197 So. 3d 16, 25 (Fla. 2016). “Any witness with knowledge that

it is a fair and accurate representation may testify to the foundational facts; the

photographer need not testify.” Charles W. Ehrhardt, Ehrhardt’s Florida Evidence

§ 401.2, at 176 (2019 ed.). Authentication for the purpose of admission is a

relatively low threshold that requires evidence sufficient to support a finding that

the photograph in question is what the proponent claims. See Mullens, 197 So. 3d

at 25. We review conclusions by the trial court regarding authentication for abuse

of discretion. Id.

      Here the State authenticated photographic exhibit 161 through the testimony

of Detective Wallace. Based on his ability personally to identify both the

defendant and Bisbee, Wallace testified that the photograph depicted those two

men, and he further testified that he had seen the photograph on Smiley’s

Facebook page. Wallace did not testify about any matter beyond his personal

knowledge. For example, he did not address the date of the photograph, the

identity of the photographer, or the circumstances under which the photo was

taken. Wallace’s testimony was sufficient to establish that the photo is what the


                                         - 17 -
State claimed it to be: a photo depicting Smiley and Bisbee, one Wallace had seen

on Smiley’s Facebook page. We find no merit in Smiley’s argument that the photo

was improperly authenticated.

      Notably, Smiley does not challenge the photo’s authenticity. In fact, when

asked about Photographic Exhibit 161 on cross-examination, Smiley admitted that

the photo depicted Bisbee and him, and he gave an approximate date that the

picture was taken. Smiley also explicitly acknowledged the photo’s accuracy. We

deny relief on this claim.

                  B.     Probative Value vs. Prejudicial Impact

      Smiley further contends that the court improperly admitted photographic

exhibits 161 and 162 on the ground that the photographs’ prejudicial effect

substantially outweighed their probative value. Defense counsel objected to the

admission of photographic exhibit 161 because it showed Smiley holding a liquor

bottle and Bisbee gesturing as if he had a gun. Photographic exhibit 162 showed

Smiley making the gun gesture and Bisbee smoking what appeared to be a blunt.

We apply an abuse of discretion standard to a trial court’s application of the unfair

prejudice test of section 90.403, Florida Statutes (2019). Floyd v. State, 913 So. 2d
564, 574 (Fla. 2005).

      Combining aspects of testimony given by John McDonald, by Samantha

Lee, by Mark Wilkerson, and by the defendant himself, the photographs supported


                                        - 18 -
the State’s theory that Smiley and Bisbee were close friends and that Bisbee was

Smiley’s accomplice during the Drake murder. Smiley argues that this probative

value was substantially outweighed by the danger of unfair prejudice caused by the

photos. According to Smiley, the photos had only limited relevance and were

unfairly prejudicial because they portrayed the defendant “like a thug.”

      We disagree that the danger of unfair prejudice from the photos substantially

outweighed their probative value. The identity and appearance of Smiley’s

accomplice during the murder were material issues in the case. And while the

photos may have shown Smiley in an unfavorable light, they were not

inflammatory or improperly directed at the jury’s emotions. See McDuffie v. State,

970 So. 2d 312, 327 (Fla. 2007) (exclusionary rule of unfair prejudice “is directed

at evidence which inflames the jury or appeals improperly to the jury’s emotions”

(quoting Steverson v. State, 695 So. 2d 687, 688-89 (Fla. 1997))). “The weighing

of probativeness versus unfair prejudice is best addressed by the trial court,” Floyd,
913 So. 2d at 575, and the trial court did not abuse its discretion in admitting these

photos. We deny relief on this claim.

          III.   Testimony About Smiley’s Prior Crimes or Bad Acts

      On direct examination, the State elicited testimony from John McDonald

that Smiley had gloves with him at the time of the Drake murder. On cross-

examination, defense counsel asked McDonald why he thought that Smiley had


                                        - 19 -
gloves with him. McDonald responded: “Well, when we normally operate like

that, we normally use gloves.” The trial court denied Smiley’s subsequent motion

for a mistrial, and Smiley now argues that this was an error that requires reversal

for a new trial. We review the denial of a motion for a mistrial for abuse of

discretion.

      “ ‘A motion for mistrial should be granted only when it is necessary to

ensure that the defendant receives a fair trial.’ In other words, ‘[a] motion for a

mistrial should only be granted when an error is so prejudicial as to vitiate the

entire trial.’ ” Morris v. State, 219 So. 3d 33, 44 (Fla. 2017) (first quoting Salazar

v. State, 991 So. 2d 364, 372 (Fla. 2008), and then quoting England v. State, 940
So. 2d 389, 401-02 (Fla. 2006)). McDonald’s vague reference to “when we

normally operate like that” lacked any detail about other crimes and does not come

close to meeting the high standard that justifies a mistrial. Moreover, the defense

itself invited the response through its open-ended question: “But why do you think

he had [gloves] with him then?” Finally, defense counsel declined the trial court’s

offer of a contemporaneous curative instruction. This claim lacks merit.

     IV.      Testimony About Smiley’s Interest in the Outcome of His Case

      John McDonald initially denied to law enforcement that he had been

involved in the Drake murder. And even after he had told investigators about his

involvement in the crime, he considered changing his story again. On redirect, the


                                        - 20 -
State asked McDonald if that was “because Benjamin Smiley is your cousin?”

Following up, the State asked: “Do you want to see him in trouble?” McDonald

responded: “No. He said that it—they was trying to give him the death penalty.”

      Smiley contends that, because this was a bifurcated trial and the guilt-phase

jury was not death-qualified, this comment improperly alerted the jury to the

possibility that Smiley would be eligible for and receive the death penalty if found

guilty. Smiley argues that the trial court’s denial of his request for a mistrial based

on McDonald’s statement is error that warrants a new trial.

      We disagree. A fleeting, isolated comment like McDonald’s here does not

meet the high standard required for a mistrial. See Fletcher v. State, 168 So. 3d
186, 207 (Fla. 2015) (“A comment that is brief, isolated, and inadvertent may not

warrant a mistrial.”). We deny relief on this claim.

                      V.     Vouching for the Death Penalty

      Smiley’s next argument is about certain comments made by the prosecutor

during the penalty phase voir dire. Because context is important for evaluating

claims of this nature, we present the relevant exchange in some detail.

      The prosecutor prefaced the comments at issue by observing that there are

some people who feel “so strongly about first-degree murder that if someone

commits first-degree murder there should be no question” that the death penalty

should be imposed. Then, addressing a potential juror who earlier had described


                                         - 21 -
himself as a strong proponent of the death penalty, the prosecutor asked: “Do you

think that just because someone is convicted of first-degree murder it should be an

automatic death sentence?” The juror started to answer the question, but the

prosecutor interrupted, asking: “[D]o you understand that in Florida not every case

meets the qualifications for a death penalty?” The prosecutor continued:

      We have, you know, 60 death—60 first-degree murder cases pending
      in our circuit. Okay? Probably nine of them are death eligible. So
      just because you’re charged with first-degree murder does not mean
      that your case qualifies as a case that we would seek the death penalty
      in. Do you understand that?
In response, the juror indicated that he understood and answered “yes” when the

prosecutor asked if he “agree[d] with that.” The prosecutor then wrapped up by

noting that the juror had said that he was a “strong proponent of the death penalty”

and by asking: “In this case can you assure us you are going to listen to the law

and hold the State to the burden that we have proved at least one aggravating factor

beyond a reasonable doubt, you consider the mitigating circumstances before you

would make a sentence of death?”

      Defense counsel did not immediately object. The prosecutor then moved on

to question the next potential juror, who also had earlier described herself as a

strong death penalty proponent. Once again, the prosecutor began by asking if the

juror believed in the automatic imposition of the death penalty as punishment for

first-degree murder. The juror answered “no.” Then the prosecutor continued:



                                        - 22 -
“And do you understand that in the State of Florida that there are certain criteria

that must be met before the State can even seek the death penalty?” After the juror

answered, “I understand that now,” the prosecutor said: “All right. So like I said,

we have lots of cases but we don’t—there are only cases that meet that—” At that

point, defense counsel objected and asked to approach the bench.

      Defense counsel explained that he anticipated that the prosecutor was going

to repeat her comments about the number of pending murder cases in the circuit

that are eligible for the death penalty. Defense counsel acknowledged: “I fear that

I did not make a contemporaneous objection at that time.” But counsel went on to

argue that the prosecutor’s comment was “very prejudicial” and counsel ultimately

asked the trial court to strike the venire. The trial court sustained the objection to

the prosecutor’s comments but denied the request to strike the panel.

      Smiley now argues that the denial of his motion to strike the venire was

reversible error and that a new penalty phase is required. We review a decision of

the trial court to deny a motion to strike the jury panel for abuse of discretion. See

Guzman v. State, 238 So. 3d 146, 155 (Fla. 2018).

      To support his argument, Smiley relies on Pait v. State, 112 So. 2d 380 (Fla.

1959), Brooks v. State, 762 So. 2d 879 (Fla. 2000), and Ferrell v. State, 29 So. 3d
959 (Fla. 2010). We discussed these same decisions in Braddy v. State, 111 So. 3d
810 (Fla. 2012). In Braddy, we described the earlier cases as ones where


                                         - 23 -
prosecutors had violated the principle that “the State may not add legitimacy to its

case by vouching for the death penalty during its closing argument.” Id. at 847.

We were careful to observe that, in Pait, Brooks, and Ferrell, “the prosecutors

clearly appealed to the jurors to give weight to the fact that the State had decided to

seek the death penalty.” Id. We emphasized that the prosecutors’ comments in

those cases involved “a direct, unambiguous appeal” to the jury to give weight to

the State’s decision. Id.

      Even assuming that precedents involving prosecutors’ closing arguments

apply in assessing comments made during voir dire, the comments at issue here do

not violate the principle we described in Braddy. Viewing the prosecutor’s

statements in context, she was conveying the point that the law does not permit

jurors to vote for the death penalty as an “automatic” punishment for first-degree

murder. Just after making the disputed comment, the prosecutor in fact asked the

juror for assurance that he could hold the State to its burden of proving an

aggravating factor beyond a reasonable doubt. The prosecutor did not make an

argument of any kind, much less a “direct, unambiguous appeal” for the potential

jurors to give weight to the State’s decision to seek the death penalty.

   We do not condone the prosecutor’s comments. The State can and should

explain the concepts of death eligibility, aggravation, and mitigation without

telling the jury that the government seeks the death penalty only in a subset of first-


                                        - 24 -
degree murder cases. But the prosecutor’s statements here fall far short of what

would be required to justify striking the venire and starting over again, and the trial

court did not abuse its discretion in denying Smiley’s request. (In light of our

resolution of this issue, we need not address the State’s argument that Smiley did

not lodge a contemporaneous objection and therefore waived this claim.) We deny

this claim.

              VI.    Firearm Arguments During the Penalty Phase

      Smiley next argues that the penalty phase jury heard evidence contrary to the

guilt phase verdict and that this constitutes reversible error. Specifically, Smiley

argues that the trial court should not have allowed the State to argue to the penalty

phase jury that Smiley was the shooter in the Drake murder. Smiley bases this

claim on the fact that, in counts 2 (“Robbery with a Firearm”), 4 (“Aggravated

Assault with a Firearm”), and 5 (“Burglary of a Dwelling with an Assault or

Battery While Armed with a Firearm”), the jury failed to mark spaces on the

verdict form that would have allowed it to make special findings about Smiley’s

possession or discharge of a firearm during the commission of the crime charged in

each of those counts. (Count 3, “Tampering with Physical Evidence,” is not at

issue because the jury found Smiley not guilty as to that count.)

      This argument has no merit. The jury found Smiley guilty on count 1, “First

Degree Felony Murder, as charged in the indictment.” Count 1 of the indictment


                                        - 25 -
explicitly alleged that Smiley killed Drake by shooting him with a firearm.

Moreover, the trial court instructed the jury that, in order to convict Smiley on

count 1, it would have to find proven beyond a reasonable doubt that Smiley “was

the person who actually killed Clifford Drake.” The jury’s guilty verdict on this

count thus reflects a clear finding that Smiley shot and killed Drake.

      The jury’s verdicts on counts 2, 4, and 5 also reflect findings that Smiley had

a firearm during the Drake murder. In count 2, the jury found Smiley guilty of

“Robbery with a Firearm, as charged in the indictment.” In count 4, the jury found

Smiley guilty of “Aggravated Assault with a Firearm, as charged in the

indictment.” And in count 5, the jury found Smiley guilty of “Burglary of a

Dwelling with an Assault or Battery While Armed with a Firearm, as charged in

the indictment.”

      Smiley invokes Lebron v. State, 894 So. 2d 849 (Fla. 2005), but that case

does not help him. In Lebron, the jury found the defendant guilty of felony

murder, but also “determined” that the murder victim was “actually shot by

someone other than” the defendant. Id. at 852. We held that, at sentencing, the

State could not present a police officer’s testimony that “the investigation proved

that Lebron shot the victim.” Id. at 855. Such testimony would be impermissible,

we held, because it would be “directly and precisely to the contrary of a specific

factual finding by a prior jury.” Id. at 854-55.


                                        - 26 -
      By contrast, the guilt phase jury in this case did not make a specific factual

finding that someone other than Smiley shot Drake. On the contrary, by finding

Smiley guilty on count 1, the jury found the opposite—that Smiley killed the

victim. It is not clear why the jury chose not to make the special findings in counts

2, 4, and 5 as to Smiley’s possession or discharge of a firearm. A question from

the jury during its deliberations raises the possibility that the jury believed that the

special findings on those other counts related only to Mark Wilkerson—not

Clifford Drake—as a victim. The jury might have thought the special finding

questions were redundant, since the guilty verdicts on counts 2, 4, and 5 explicitly

included language to the effect that Smiley committed each offense “with a

firearm.” But we need not speculate about the jury’s thinking. In contrast to the

facts of Lebron, the verdict form in this case does not reflect any specific factual

finding by the jury that Smiley was not the shooter. Therefore, we deny this claim.

                     VII. Penalty Phase Closing Arguments

                               A. The State’s Comments

      Smiley challenges a raft of statements by the prosecutor during the penalty

phase closing argument, some of which were objected to but many of which were

not. Objected-to comments are reviewed for harmless error, and unobjected-to

comments for fundamental error. Fundamental error is error that reaches down

into the validity of the trial itself to the extent that the jury’s recommendation of


                                         - 27 -
death could not have been obtained without the assistance of the alleged error.

Card v. State, 803 So. 2d 613, 622 (Fla. 2001). In Card, another case involving a

defendant’s challenge to a mix of objected-to and unobjected-to statements from

closing argument, we observed that we do not review challenged comments only in

isolation. Rather, we consider the closing argument as a whole and determine

whether the cumulative effect of any errors deprived the defendant of a fair penalty

phase hearing. Id. Our review is framed by the background principle that

“attorneys are generally afforded wide latitude while presenting closing statements

to the jury.” Fletcher v. State, 168 So. 3d 186, 213 (Fla. 2015).

      Some aspects of this claim merely rehash arguments that we consider and

reject elsewhere in this opinion. For example, there is no merit to Smiley’s

arguments that it was improper for the State to argue that Smiley was the shooter

or, relatedly, that the State invited the jury to “rethink or ignore the determinations

of the guilt phase jury.” Nor, as we explain later, did the State’s unobjected-to

treatment of the prior violent felony aggravating factor fatally skew the jury’s

weighing of aggravators and mitigators.

      Some of Smiley’s arguments mischaracterize the prosecutor’s statements or

the law. For example, based on our review of the State’s closing argument, there is

no merit to Smiley’s assertions that the State: denigrated Smiley’s exercise of his

right to a penalty phase jury trial; argued for an uncharged aggravating factor;


                                         - 28 -
“obfuscated” relevant facts; or likened Smiley’s actions to Jeffrey Dahmer’s (the

prosecution mentioned Dahmer only to make the point that the death penalty is not

limited only to the most horrible murderers). Nor do we find any unfair prejudice

in the prosecutor’s unobjected-to statement that: “The death penalty, like any

punishment, is a deterrent.”

      We also reject Smiley’s claim that the State made an impermissible “golden

rule” argument by saying that Smiley “has an utter disregard for not only . . . the

security of your home, of Drake’s home, of Ms. Riley’s home, but also he has an

utter disregard for the sanctity of human life.” In contrast to the State’s comment,

prohibited golden rule arguments are ones that ask the jurors to put themselves in

the victim’s position and to imagine the victim’s pain and terror. See Allen v.

State, 261 So. 3d 1255, 1278 (Fla. 2019). The prosecutor here did not do that.

      Similarly unavailing is Smiley’s argument that the State erred by telling the

jury that their decision “to impose the death penalty on Mr. Smiley cannot be based

on sympathy for Mr. Smiley. And the law says so. . . . To base your decision on

sympathy for this defendant would be to forget the person who lost his life

innocently at the hands of this defendant.” Our precedent establishes that it is

permissible to tell the jury that it should not base its decision on sympathy for the

defendant. See Zack v. State, 753 So. 2d 9, 23-24 (Fla. 2000).




                                        - 29 -
      Finally, we also are unpersuaded by Smiley’s claim that the prosecution

impermissibly misstated the law on mitigation, denigrated his mitigation evidence,

or sought to treat Smiley’s mitigating evidence as a nonstatutory aggravating

factor. This claim centers on the State’s attempt to anticipate Smiley’s arguments

about the effects of the brain aneurysms that Smiley suffered as a twenty-year-old,

the year before the Drake and Riley murders. Among other things, the State said:

“There’s no dispute this defendant suffered a brain aneurysm. So what? People

suffer brain aneurysms all the time . . . and they manage to go on with life without

murdering people.” The State rhetorically asked whether Smiley “should not be

put to death simply because he suffered a brain aneurysm? I would submit to you

that one has nothing to do with the other.” And the State argued to the jury that,

even prior to the aneurysm, Smiley had engaged in bad behavior: “the fights, the

being kicked out of his home for not following the rules, the run-ins with the law,

the smoking, the drinking, all of those things.”

      We rejected nearly identical arguments in Fletcher v. State, 168 So. 3d 186

(Fla. 2015). The defendant in that case faulted the prosecution for saying: “[T]he

defendant has suffered from a chronic addiction to drugs in the past. I submit to

you a lot of people have drug addictions. Most of them do not murder other

people.” Id. at 214. The prosecution in Fletcher also had said: “Now there’s a lot

of people who come from tough circumstances, abusive families, but they, too,


                                        - 30 -
most of them, do not go and murder other people.” Id. This Court found the

comments permissible, reasoning that they were proper arguments going to the

weight that the jury should assign to the asserted mitigation. Id. at 215. The Court

contrasted statements like these with ones that simply characterized mitigation

evidence as “invalid or excuses.” Id. The logic of Fletcher defeats Smiley’s claim

that he was unfairly prejudiced by the comments at issue here.

      Nor did the State improperly convert mitigation into an uncharged

aggravating factor. Viewing the prosecution’s comments in context, the State did

not argue that the jury should punish Smiley for any pre-aneurysm misbehavior or

treat Smiley’s intelligence as an aggravating factor. Rather, the prosecution was

making a valid argument—the persuasiveness of which was for the jury to

decide—that the aneurysm could not explain Smiley’s actions during the Drake

murder and that, instead, Smiley’s actions were knowing and deliberate.

      In sum, we have carefully reviewed the State’s entire closing argument in

light of the allegedly improper comments identified by Smiley, and we find no

error or collection of errors that warrants reversal for a new penalty phase.

                             B.     Defense Comments

      Smiley next argues that defense counsel’s own closing argument was so

deficient that it constituted fundamental error or ineffective assistance of counsel.




                                        - 31 -
We have reviewed defense counsel’s argument, both on its own and together with

the State ’s closing argument, and we find no fundamental error.

   Ineffective assistance of counsel claims usually are not cognizable on direct

appeal. We have been willing to depart from this general rule in the rare situation

where ineffectiveness (both performance and prejudice) is “indisputable from the

face of the record before us.” Monroe v. State, 191 So. 3d 395, 404 (Fla. 2016).

The alleged inadequacies in defense counsel’s argument in this case do not meet

that demanding standard. Accordingly, we will not take up the merits of Smiley’s

ineffective assistance of counsel claim here.

            VIII. Penalty Phase Jury Instructions and Verdict Form

      Smiley contends that reversible error occurred because the verdict form and

the trial court’s jury instructions allowed the jury to treat each of Smiley’s five

prior violent felony convictions as a separate aggravator. Specifically, the verdict

form identified and listed each prior violent felony individually and asked the jury

to record its vote on each. Smiley claims that this deviated from the verdict form

and jury instructions that we approved in In re Standard Jury Instructions in

Capital Cases, 214 So. 3d 1236 (Fla. 2017). Smiley further argues that this caused

him prejudice by overstating the number of aggravators proven in his case.

Because Smiley did not object to the verdict form or jury instructions, we evaluate

this claim under the fundamental error standard. To constitute fundamental error,


                                         - 32 -
an alleged error must reach down into the validity of the sentencing proceeding

itself such that the sentence could not have been obtained without the assistance of

the alleged error. See, e.g., Archer v. State, 673 So. 2d 17, 20 (Fla. 1996).

      There is nothing in the death penalty sentencing statute or in our case law

that prohibits asking the jury to separately indicate its findings on any prior violent

felony underlying the prior violent felony aggravator. Indeed, we have observed

that in evaluating the weight of the prior violent felony aggravator, “the facts upon

which the aggravator is based are critical to our analysis.” Bevel v. State, 983 So.
2d 505, 524 (Fla. 2008). Voting separately on each underlying conviction also

adds clarity to the jury’s findings and could be helpful if any particular conviction

is subsequently invalidated. We find no error in this regard.

      But Smiley makes a separate argument that the presentation of Smiley’s

prior violent felonies in this case skewed the jury’s weighing of aggravating factors

and mitigating circumstances. Under our case law, “[i]f a defendant has multiple

convictions for prior violent felonies, the trial court can find only a single

aggravating circumstance, but it may give that circumstance greater weight based

upon the existence of multiple convictions.” Bright v. State, 90 So. 3d 249, 261

(Fla. 2012). Presumably this applies to the jury’s findings and weighing calculus

as well. Thus, even though a jury is entitled to weigh multiple prior violent

felonies more heavily than a single violent felony, the jury instructions here were


                                         - 33 -
erroneous to the extent they suggested that each prior violent felony conviction

constituted a separate aggravating factor. Nonetheless, any error falls far short of

the high bar for establishing fundamental error.

      The aggravating factors here included Smiley’s prior conviction for the

Carmen Riley murder (a capital felony), a particularly weighty aggravator. The

Drake episode involved contemporaneous felony convictions involving crimes

against a separate victim. The verdict form shows that the jury found this to be a

case involving very little mitigation. Indeed, the verdict form suggests that the jury

unanimously rejected Smiley’s principal argument in mitigation, that his ruptured

aneurysms and resulting brain damage lessened his culpability. Finally, the trial

court properly instructed the jury that the weighing process is not “mechanical or

mathematical” and that the jury therefore “should not merely total the number of

aggravating factors and compare that number to the total number of mitigating

circumstances.” Under these circumstances, we find no fundamental error.

      We also see no merit in Smiley’s challenge to the jury instructions and

verdict form as they related to mitigating circumstances. Smiley bases this claim

on alleged deviations from standard jury instructions approved after his sentencing




                                        - 34 -
proceeding, 5 and he points to no independent authority to support his argument that

the trial court committed reversible error. We therefore deny this claim as well.

                      IX.      Sentencing Order Deficiencies

      Smiley argues that the trial court’s sentencing order was deficient in several

ways. First, Smiley faults the trial court for not conducting an analysis under

Enmund v. Florida, 458 U.S. 782 (1982), and Tison v. Arizona, 481 U.S. 137

(1987). Relatedly, Smiley claims that the trial court improperly relied on a finding

that Smiley was the shooter.

      As we explained in Jackson v. State, 575 So. 2d 181 (Fla. 1991), the

Supreme Court’s decisions in Enmund and Tison addressed the constitutionality, in

multi-participant felony murder cases, of imposing a death sentence on someone

other than the person who actually killed the victim. We summarized those cases

as standing for the proposition that “the death penalty may be proportional

punishment if the evidence shows both that the defendant was a major participant

in the crime, and that the defendant’s state of mind amounted to reckless

indifference to human life.” Id. at 191. The Enmund/Tison rule has no bearing on

this case. As we have explained, the guilt phase jury found that Smiley killed

Drake, and that finding is supported by competent, substantial evidence in the



      5. Smiley cites the verdict form approved by this Court in 2018 in In re
Standard Criminal Jury Instructions in Capital Cases, 244 So. 3d 172 (Fla. 2018).


                                        - 35 -
record. Therefore, there was no error in the trial court’s failure to perform an

Enmund/Tison analysis or in the trial court’s finding that Smiley was the shooter in

the Drake murder.

      Smiley next contends that the trial court overcounted the number of

aggravating factors proven in Smiley’s case. Smiley argues that, after performing

the requisite merger analysis, the various aggravating factors should have been

treated as two: the prior capital or violent felony aggravator, and the felony murder

aggravator (murder “in the commission of” an enumerated felony). In its

sentencing order, the trial court instead grouped the aggravating factors in the

following way: one combined aggravator for the two prior convictions involving

the Riley murder; one combined aggravator for the prior convictions involving the

robbery and assault of Mark Wilkerson and for the fact that the Drake murder was

committed during the robbery of Wilkerson; one combined aggravator for the

contemporaneous conviction for burglary with an assault or battery while armed

and for the fact that the Drake murder was committed during a burglary; and one

aggravator for the fact that the murder was committed for pecuniary gain.

      We find that any error in the trial court’s merger analysis was harmless. As

the trial court found, this was a highly aggravated murder, given both the

contemporaneous crimes committed against Mark Wilkerson and, most

importantly, Smiley’s previous conviction for the Riley murder. All of the facts


                                        - 36 -
underlying the aggravating factors proven in this case—regardless of how those

factors are grouped for merger purposes—were properly subject to consideration

by the trial court. All of those facts would have added weight to whatever subset

of aggravating factors remained at the conclusion of any different merger analysis.

And balanced against this aggravation, the trial court found very little mitigation.

Indeed, the trial court explicitly acknowledged that its balancing of aggravation

and mitigation was qualitative not quantitative, and it found that “the nature and

quality of the mitigation pales in comparison to the proven aggravating factors.”

Under these circumstances, we conclude that there is no reasonable possibility that,

absent any error in the trial court’s merger analysis, the court would have imposed

a lesser sentence. See, e.g., Lukehart v. State, 776 So. 2d 906, 925 (Fla. 2000)

(applying harmless error analysis to claim of improper doubling of aggravating

factors).

      Finally, Smiley claims that the trial court failed to properly consider each

proposed nonstatutory mitigating circumstance and that this requires resentencing.

Smiley does not identify any particular nonstatutory mitigating circumstance that

the trial court failed to consider. Instead, the claimed error goes to the form of the

trial court’s sentencing order. Smiley claims that the sentencing order is

inadequate under the standards this Court established in Campbell v. State, 571 So.
2d 415 (Fla. 1990), receded from in part by Trease v. State, 768 So. 2d 1050, 1055


                                        - 37 -
(Fla. 2000). We review alleged deficiencies in a sentencing order for harmless

error. See Mullens v. State, 197 So. 3d 16, 30 (Fla. 2016).

      The trial court’s sentencing order introduces its analysis of Smiley’s

proposed mitigating circumstances saying: “The Court examined the evidence

pertaining to the Defendant’s life prior to the age of seventeen (when he left

home), after he left his home, the reported brain aneurysm(s), and the Defendant’s

conduct after the brain injury.” The Court then evaluated each of Smiley’s

proposed statutory mitigating circumstances in turn. However, when it got to the

catch-all nonstatutory mitigating circumstances, the trial court addressed all of

them in a single paragraph. The court wrote that it “examined the evidence

presented through the testimony” of Smiley’s mitigation witnesses, evaluated that

testimony to consider “the matters related to the Defendant’s character,

background, life, and the circumstances of the offense,” and “concluded that this

circumstance should be accorded moderate weight.” Earlier in its order, the trial

court had summarized the testimony offered by each of Smiley’s witnesses.

      This Court has long reaffirmed Campbell’s requirement that the trial court’s

sentencing order must expressly evaluate each mitigating circumstance proposed

by the defendant to determine whether it is supported by the evidence and, in the




                                        - 38 -
case of nonstatutory factors, whether it is truly of a mitigating nature. 6 A trial

court may comply with this requirement by bundling proposed mitigating

circumstances into categories of related conduct or issues and addressing them

accordingly. In fact, we have encouraged trial courts to do so. See Mullens, 197
So. 3d at 30. And we allow trial courts to exercise their discretion to avoid

repeatedly addressing proposed mitigating circumstances that are redundant. See

Foster v. State, 778 So. 2d 906, 920 (Fla. 2000). Finally, in Rogers v. State, 285
So. 3d 872, 890 (Fla. 2019), we clarified that a trial court’s written sentencing

order need not “expressly articulate why the evidence presented warranted the

allocation of a certain weight to a mitigating circumstance.” Our precedents have

aimed to avoid imposing on trial courts overly formalistic requirements, while at

the same time ensuring that sentencing orders comply with the dictates of section

921.141(4), Florida Statutes (2019),7 and contain enough specificity to enable

meaningful appellate review.



       6. Campbell also requires the trial court’s order to: “(2) assign a weight to
each aggravating factor and mitigating factor properly established; (3) weigh the
established aggravating circumstances against the established mitigating
circumstances; and (4) provide a detailed explanation of the result of the weighing
process.” Rogers v. State, 285 So. 3d 872, 889 (Fla. 2019) (quoting Orme v. State,
25 So. 3d 536, 547-48 (Fla. 2009)).

      7. Section 921.141(4) requires the following:
      In each case in which the court imposes a sentence of death, the court
      shall, considering the records of the trial and the sentencing

                                         - 39 -
      In this case, the trial court’s sentencing order does not address Smiley’s

proposed nonstatutory mitigating circumstances with the specificity that Campbell

and its progeny require. As we have suggested, the problem is not that the order

fails to address the nonstatutory mitigators in exactly the format or order that

Smiley proposed in his sentencing memorandum. Instead, the problem is that

Smiley’s proposed nonstatutory mitigators are not so substantively similar that

they could be dealt with in a single, catch-all fashion. To give just a few examples:

Smiley argued that his stepfather subjected him to overly harsh (though not

abusive) corporal punishment; that Smiley himself has been a good father to his

own son; that he persevered in his education and worked hard at his jobs; and that

he has conducted himself well since his incarceration. None of this is to say that

the trial court had to treat any of these circumstances as mitigating in Smiley’s

case or to assign them any particular weight. But Smiley’s proposed mitigators are

too substantively dissimilar from each other to be addressed as an undifferentiated

whole.




      proceedings, enter a written order addressing the aggravating factors
      set forth in subsection (6) found to exist, the mitigating circumstances
      in subsection (7) reasonably established by the evidence, whether
      there are sufficient aggravating factors to warrant the death penalty,
      and whether the aggravating factors outweigh the mitigating
      circumstances reasonably established by the evidence.


                                        - 40 -
      Nonetheless, because there is no reasonable possibility that Smiley would

have received a lesser sentence absent the trial court’s error, we conclude that the

error was harmless. Smiley’s previous conviction for the Riley capital felony and

for the contemporaneous violent felonies committed against Mark Wilkerson made

this a highly aggravated case. Moreover, the sentencing order leaves no doubt that

the trial court was aware of and considered the nonstatutory mitigating

circumstances that Smiley proposed. Significantly, the sentencing order shows

that the trial court—like the penalty phase jury—was unpersuaded that Smiley’s

aneurysms and resulting brain injury constituted significant mitigation. The trial

court found that Smiley had established the statutory mitigators for extreme mental

or emotional disturbance and for substantially impaired ability to conform to the

law, but the court still assigned each of these mitigators only “little weight.” This

was the heart of Smiley’s case for mitigation, and the trial court was largely

unmoved by it. On this record, there is no reasonable possibility that

disaggregating Smiley’s proposed nonstatutory mitigation—which the trial court

assigned “moderate weight” in the aggregate—could have changed the trial court’s

weighing calculus and resulted in a life sentence.

                         X.    Sufficiency of the Evidence

      Although Smiley does not challenge the sufficiency of the evidence to

sustain his conviction for first-degree felony murder, we must independently


                                        - 41 -
review the record to determine whether competent, substantial evidence supports

the conviction. Kirkman v. State, 233 So. 3d 456, 469 (Fla. 2018); Fla. R. App. P.

9.142(a)(5). That standard is easily satisfied here. The predicate felonies

underlying the felony murder charge were robbery and burglary. Mark Wilkerson

testified that Smiley shot and killed Drake and that Smiley stole Wilkerson’s cell

phone and forced his way into the Drake home. John McDonald testified that the

criminal episode had the goal of stealing money from a safe in the Drake home and

that Smiley confessed to the Drake murder. This testimony was corroborated by

DNA evidence linking Smiley to the backpack found at the crime scene and by the

cell phone records showing that Wilkerson’s stolen phone was used in a three-way

call with McDonald and Samantha Lee shortly after the murder. Competent,

substantial evidence supports Smiley’s first-degree felony murder conviction.

               XI.    Proportionality of Smiley’s Death Sentence

      It has been this Court’s practice in death sentence direct appeals to conduct a

proportionality review to ensure that the defendant’s crime falls within the most

aggravated and least mitigated of murders. This review is qualitative, not

quantitative—we do not simply tally the number of aggravating factors and

mitigating circumstances. We accept the weight that the trial court has given to

those factors and circumstances. And we consider the totality of the circumstances

and compare the case with other capital cases.


                                       - 42 -
      Elsewhere in this opinion we have detailed the trial court’s findings on

aggravation and mitigation. Suffice it to say that the trial court gave great weight

to Smiley’s prior capital felony conviction for the Riley murder and to Smiley’s

contemporaneous convictions for the felonies Smiley committed against Mark

Wilkerson. Moreover, though the trial court credited the fact that Smiley had

suffered a severe brain trauma as a result of his ruptured aneurysms, the court gave

little weight to Smiley’s proposed mitigators for extreme emotional disturbance

and inability to conform his conduct to the requirements of the law. Smiley’s

nonstatutory mitigating circumstances, which the trial court assigned moderate

weight, were far from compelling. All in all, Smiley’s felony murder conviction

was highly aggravated—particularly because of his prior conviction for the Riley

murder—and only lightly mitigated.

      Recently, in Newberry v. State, 288 So. 3d 1040 (Fla. 2019), we upheld a

death sentence imposed on a defendant who committed a robbery/murder and

whose aggravators and mitigators were qualitatively similar to Smiley’s. Our

decision in Newberry cited multiple similar cases in which we upheld the

imposition of a death sentence. See id. at 1049-50. Death is a proportionate

punishment in Smiley’s case.

      In light of the foregoing, we affirm Smiley’s conviction for first-degree

felony murder and his sentence of death.


                                        - 43 -
      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, and MUÑIZ, JJ., concur.
LABARGA, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Polk County,
     Jalal A. Harb, Judge - Case No. 532015CF004903A000XX

Andrea M. Norgard of Norgard, Norgard & Chastang, Bartow, Florida,

      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Marilyn Muir Beccue,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                    - 44 -